Title: To George Washington from Hugh Martin, 3 November 1783
From: Martin, Hugh
To: Washington, George


                  
                     Sir
                     Philadelphia Novr 3d 1783
                  
                  In a few lines which I had the honor of Receiving from your Excellency some time ago; on the Subject of my discovery, You recommended to me, not to let it be lost, I therefore ashure you, that it is so foreign from my Intention, that it should be lost; that it is my sincere wish, to have its uses extended as far as possible; to the relief of those afflicted with Cancerous Complaints, And in as short a time, as it could with propriety be effected.  Sensible that the delay of days and Years add to the miseries of vast Numbers, which might now obtain relief, and who are at such a distance and in such circumstances as not to be able to reach this place; as well as having a happy tendency in prolonging the lives of many valuable members of Society, who daily fall Victims to this Disease.  And the same have supposed the Number inconsiderable from the Comparatively few affected with it among their Acquaintances.  Still when we consider those few among every ones Acquaintance throughout the World; they Amount to an immence Number.  This Consideration touches humanity in the most Sensible manner, and often has hurt my feelings,  And tho, it is without any foundation supposed that I mean not to extend its uses while I live.  Yet I ashure Your Excellency, that I am now as willing, and shall with as much freedom impart its usefulness to Mankind, as it can be received by them, and could words be more Expressive of the Satisfaction I should have at such an Event.  I should be equally happy in giving you a more Ample proof of it.  But at the same time I wish it to be introduced agreeble to its Value, by a mode which will be best calculated to make it most useful—When this medicine first fell into my hands and when I first discovered its Virtues, I entertained nearly the same Opinion of it, that near four years practice without a return of the Disease confirms.  And although on my first Setting out, it was a Natural consequence to Expect some doubtful opinions, both from the Variety of Impositions which has been and is daily Exercised by many, as well as from the Singularity of the Undertaking.  But the first trials here proving Successful, gave it the general Approbation and daily Experience Evidencing the same to the world; leaves not the least room for a doubt, with respect to the fact.
                  The Medicine being a native of America and peculiar to its groth, and being singular in its effects and certain in its Operation, will ever make it of great demand in other Countries, so that the Advantages from Exportation with some others which will Accompany it, are Objects worth some Attention—My being the first Discoverer Vests in me by the Law of Nature an inherent right as well as by the Laws of Nations; and adding the Attempt I have paid in bringing it to perfection, are circumstances which no doubt will admit of some indulgences; for with the knowledge of the improvements I have made on it in the Course of Such an extensive practice, (did I even give the Medicine) none I am shure could have the same Success.  I have now by me in manuscript a Treatise on Cancers and their Method of Cure, which is nearly completed, wherin is Contained the whole of my Observations, on that Disease—both the Causes, also of those diseases which frequently terminate in the Cancer which will take up a Considerable Volume.  Which if agreable to the public in general I shall publish and with it extend the Medicine, which if Encouraged may be effected in the Course of the Spring and Summer, And at the same time for fear of accident the name and description of the medicine should be safely deposited.  Many of the Physicians of the first Eminence Concur with me in this mode as well as vast numbers of every Denomination; who Conceive it both liberal and well Calculated to prevent imposition.  and when affected will afford me more leasure time for further investigation; and to complete some other Subjects, which have fallen under my Consideration and of Utility.  I have the honor to be with the greatest esteem and regard your excellencys most obedient and very humble Servant
                  
                     H. Martin
                  
               